Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 10/1/20, could either not be found or was not suggested in the prior art of record. With respect to claim(s) 3 and 5-10, the prior art of record does not disclose or render obvious at the effective filing date of the invention: a method for injecting a DNA solution as claimed with the feature of a temperature of the combustion product, which is provided during the pressurization, changes to a neighborhood of the ordinary temperature within 20 msec after a pressure, which is applied to the DNA solution on account of the combustion of the igniter powder, reaches an initial peak discharge force during a pressurization process for discharging the DNA solution, as recited in claim 3, in combination with the other elements recited in the independent claim(s). The closest relevant art is: Oda (EP 2620175) in view of McIntosh (U.S. Pub No. 20090212125) but does not disclose the above feature of the method including the temperature reaching an initial peak discharge force.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE J STIGELL/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


/D.M./Examiner, Art Unit 3783